DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on July 6, 2021 and August 24, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Two (2) replacement sheets of drawings were field on July 6, 2021 and have been accepted by the examiner.
Response to Amendment
	Applicant’s Amendment filed July 6, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3, 5, 7-10, and 19 under 35 U.S.C. § 103 as being unpatentable over Shi et al. (US 2017/0192171) in view of Doi (US 2009/0190876): Applicant requests reconsideration.
Applicant states that regarding the claim 1 element of "the polarizer section of the optical waveguide ... having a confinement characteristic of at most six percent," the Office cites Doi at Figure 1, and that, specifically, the Office states that "the lateral confinement for the TE polarization mode light is less than six percent in the bent region 
The examiner agrees that Doi is relied upon for teaching this limitation.
Specifically, the rejection of claim 1 states: 
“Doi discloses waveguide polarizers (see Figure 1) that include a polarizer section of optical waveguide (optical waveguide 2; see Figure 1) that is (i) birefringent (i.e. there is a spreading different between modes of orthogonal polarization components of the light propagating through the waveguide; see paragraphs 12 and 33), and (ii) has a confinement characteristic of at most six percent (see Figure 1, wherein the lateral confinement for the TE polarization mode light is less than six percent in the bent region 2B of the waveguide polarizer (2), such that the TE polarization mode is removed from the waveguide, wherein the waveguide polarizer is effective for various optical waveguide devices (see paragraph 59), and wherein the waveguide polarizer may be miniaturized (see paragraph 47)” (see page 7 of the Office action mailed April 5, 2021).
Applicant submits that Figure 1 of Doi does not teach or suggest a confinement characteristic of at most six percent, as required by claim 1; that Doi Figure 1 merely shows physical dimensions of a polarizer 2 comprising a linear portion 2A and a curved portion 2B; and that while Applicant agrees that Doi Figure 1 suggests that at least a 
portion of the TE mode exits the curved portion 2B, Doi does not teach or suggest any 
quantification of the confinement characteristic, let alone a confinement characteristic of at least six percent, as required by claim 1. Applicant further states that Doi discloses that "the lateral confinement for the TE mode is lower than that for the TM mode" (see Doi at paragraph [0034]), but does not disclose how much lower the TE mode is; and that, further, Doi discloses that "the optical intensity of the TE mode propagated through the curved portion 2B is attenuated" (see Doi at paragraph [00035]), but does not disclose an amount of attenuation. Applicant submits that Doi does not teach or suggest "the polarizer section of the optical waveguide . . . having a confinement characteristic of at most six percent," as required by claim 1. 
In the abstract, Doi states that “one of orthogonal polarization components of a light propagated through the optical waveguide ran out from the curved portion to the outside in radial direction is propagated through the optical absorbing portion to thereby be led to the outside of the optical waveguide, so that only the other polarization component is propagated to be output.”  This is also repeated in paragraph 12.
In paragraph 33, Doi teaches that “only one of the modes is propagated through the curved portion 2B, wherein the other mode is absorbed in the optical absorbing portion 3.”
Thus, Doi explicitly teaches that only one polarization more is propagated to the output of the waveguide, while the other polarization mode radiates out of the waveguide at the curved portion (2B) and is absorbed by an absorbing portion (3).
As illustrated in Figure 1, the TE mode is radiated out of the waveguide at the bend therein and the TM mode is output from the waveguide, since the TM mode is the only polarization mode output from the waveguide, then 0% of the TE mode has been confined to the waveguide, and thus, Doi teaches that the polarizer section of the optical waveguide has a confinement characteristic of at most six percent, because 0% falls within the claimed range of 0-6% or a percent not exceeding 6%.  
Applicant states that a hypothetical combination of Shi and Doi does not teach all of the elements of claim 1, at least because neither reference, alone or in combination, teaches or suggests "the polarizer section of the optical waveguide . . . having a confinement characteristic of at most six percent." Applicant explains that for at least the reasons set forth above, neither Shi nor Doi, alone or in combination, discloses all the elements of claim 1; that, accordingly, claim 1 should be allowable; that for the same reasons set forth above with respect to claim 1, claim 11 should also be allowable; and that since claims 2-10 depend from allowable claim 1, and claims 12-20 depend from allowable claim 11, those claims should also be allowable. 
The examiner disagrees for the reasons set forth above.  
Additionally, the examiner notes that the claimed confinement characteristic is a characteristic that is inherent to the structure of the claimed device.
As applied, Shi and Doi teach and/or suggest all of the claimed structural limitations of the claims 1-3, 5, 7-10, and 19.
When a structure taught or suggested by a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product.  Shi and Doi teach or suggest a structure that is substantially identical to the claimed structure, and therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential. 
Regarding the rejection of claims 6, 11-13, and 15-20 under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1), and in further view of Goodwill et al. (US 2015/0277042 A1): 
Applicant states that, as set forth above, claim 11 should be allowable, and claims 6, 12, 13, and 15-20 should be allowable as depending from an allowable base claim. 
The examiner disagrees for the reasons set forth above.
Applicant states that Goodwill does not supply that which is missing from Shi and Doi; that Goodwill describes a waveguide polarizer comprising a series of bends; that Goodwill does not disclose "the polarizer section of the optical waveguide ... having a confinement characteristic of at most six percent." 
Goodwill is not relied upon for teaching “the polarization section of the optical waveguide… having a confinement characteristic of at most six percent.”  Doi discloses this limitation as discussed above.
Regarding the rejection of claims 21-23 and 25-30 under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1); Goodwill et al. (US 2015/0277042 A1); Wolk et al. (Us 6,140,009); and Gardner et al. (US 6,905,904 B2):  
Applicant states that Regarding the claim 21 claim element of "the arc waveguides are arranged such that ... a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio," the Office cites paragraph [0053] of Doi. The cited portion of Doi, however, merely states that an S-shaped portion 2D may provide a "further excellent polarization extinction ratio," but does not teach or suggest a number of arcs in an arc waveguide train that facilitates a specific polarization extinction ratio, as required by claim 21. Accordingly, Doi does not disclose the above-cited element of claim 21. 
As explained in the rejection, Doi teaches the arc waveguide train (see Figure 8) meeting the claimed structural arrangement, and it’s inherent that the number of arcs in the arc waveguide train facilitate a specific polarization extinction ratio, which is due to the propagation of the light within the waveguide core through a plurality of arcs, as the beam expands while propagating, such that if a small amount of the unconfined polarization mode remains after passing through the first arc, it would be removed from the waveguide when passing through additional waveguide arcs, thus inherently facilitating a specific polarization extinction ratio.
Applicant states that a hypothetical combination of Shi, Doi, Goodwill, Wolk, and Gardner does not teach or suggest all the elements of claim 21, at least because none of those references discloses "the arc waveguides are arranged such that ... a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio”; that for at least the reasons set forth above, none of Shi, Doi, Goodwill, Wolk, or Gardner teaches or suggests all the elements of claim 21; that, accordingly, claim 21 should be allowable; and that because claims 22-30 depend from allowable claim 21, those claims should also be allowable. 
The examiner disagrees for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1).
Regarding claim 1; Shi et al. discloses an integrated optical polarizer (integrated on-chip polarizer; see the title) comprising: 
a planar substrate (PIC 250; see Figure 15; PICs, photonic integrated circuits, are formed on planar substrates; see paragraphs 1-3 and 83); 
an optical waveguide (the optical waveguide includes waveguide sections 231, 232, 233, 234) integrated on the substrate (optical waveguides of PICs are inherently integrated on the substrates of the PICs, as understood by one of ordinary skill in the art), the optical waveguide having an input (the input is coupled to laser source 210) that defines an input direction (see the direction of the arrow in waveguide section 231) of propagating light and an output (the output is coupled to photodetector 220) that defines an output direction (see the direction of the arrow in waveguide section 234) of propagating light that is opposite of the input direction of propagating light (see Figure 15); and 
a polarizer section (integrated waveguide polarizers 200) of the optical waveguide that conducts a first polarization mode and attenuates a second polarization mode (see paragraph 83).
Shi et al. does not specifically state that the polarizer section of the optical waveguide (i) being birefringent, and (ii) having a confinement characteristic of at most six percent.  Shi et al. states that waveguide polarizers (200) may be the waveguide polarizers (100) described by Shi et al. or may also be different waveguide polarizers (see paragraph 83).  
Doi discloses waveguide polarizers (see Figure 1) that include a polarizer section of optical waveguide (optical waveguide 2; see Figure 1) that is (i) birefringent (i.e. there is a spreading different between modes of orthogonal polarization components of the light propagating through the waveguide; see paragraphs 12 and 33), and (ii) has a confinement characteristic of at most six percent (see Figure 1, wherein the lateral confinement for the TE polarization mode light is less than six percent in the bent region 2B of the waveguide polarizer (2), such that the TE polarization mode is removed from the waveguide, wherein the waveguide polarizer is effective for various optical waveguide devices (see paragraph 59), and wherein the waveguide polarizer may be miniaturized (see paragraph 47).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the waveguide polarizers taught by Doi as the integrated waveguide polarizers (200) of Shi et al. for the purpose of providing miniaturized waveguide polarizers known to be effective for waveguide devices to reduce the size of the resulting PIC, thereby providing a waveguide polarizer that is birefringent and has a confinement characteristic of at most six percent.  
Additionally, one of ordinary skill in the art would have found it obvious to adjust the various parameters of the waveguide polarizers taught by either Doi or Shi et al. to obtain any desired confinement characteristic to produce the desired optical output, including a confinement characteristic of less than six percent or any other desired value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 2; Doi teaches that the material of the waveguide polarizer is not limited (see paragraph 41).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the polarizer section and other components of photonic integrated circuit of Shi et al. from the same materials for the purpose of easily integrating the waveguide polarizer sections (200) as taught by Doi, with the waveguide sections (231, 232, 233, 234) of Shi et al.
Regarding claim 3; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC (250 of Shi et al.) including waveguide polarizers (200) on the same substrate from the same materials for the purpose of providing a compact substrate of integrated optical waveguide sections, thereby fabricating the optical waveguide and the polarizer monolithically on the substrate of the PIC, since monolithic formation is a known alternatives fabrication process in the prior art and one of ordinary skill could have form the monolithic waveguide sections by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claim 5; Shi et al. teaches that a pair of trenches (shields 188, which may be in the form of trenches in the cladding layers; see paragraph 78 and Figure 14) may be formed along both sides of an integrated waveguide optical polarizer (100) and configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit (see paragraph 78).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a pair of trenches formed along the both sides of the integrated waveguide optical polarizer (200; see Figure 15 of Shi et al.), the pair of trenches configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit.  
Regarding claim 7; Shi et al. teaches that PICs may be formed of silicon-on-insulator chips (see paragraphs 2, 62, 69, and 81) including a silicon wafer, silicon cores, and silicon dioxide cladding.  Additionally silicon nitride is known to be used to form optical waveguides in the art.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC 250 of Shi et al., wherein the substrate is a silicon wafer, and the optical waveguide comprises a silicon nitride waveguide core and a silicon oxide waveguide cladding, since these materials are well-known in the art and are commonly used to form optical waveguides of photonic integrated circuits, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	  Regarding claim 8; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the silicon nitride waveguide core with any thickness necessary to support a desired mode(s) of light and to obtain a desired optical transmission, including a thickness of less than 50nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Regarding claim 9; Shi et al. does not specifically state that the optical waveguide comprises a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50.  The examiner takes Official notice that the optical waveguides of photonic integrated are routinely fabricated with rectangular cross-sections, and that the aspect-ration of the waveguides are selected such that the waveguides can propagate light of desired modes.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical waveguide with a waveguide core having a rectangular cross-section with any desired aspect-ratio, including an aspect-ratio greater than 50, for the purpose of supporting a desired modal propagation therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 10; Doi teaches that only one of TE or TM polarization modes is propagated through the curved portion (2B) of the waveguide polarizer (2) and the other mode is radiated out of the waveguide (see paragraphs 33), and that the TE mode may be propagated through the polarizer and the TM mode radiated out (see paragraph 48).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the integrated polarizer waveguide such that it is configured to support a TE polarization mode, and is not configured to support a TM polarization mode. 
Claims 6, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1), and in further view of Goodwill et al. (US 2015/0277042 A1).
 Regarding claims 6, 11-13, and 15-20; Shi et al. and Doi teach or suggest the integrated optical polarizer as discussed above with respect to claims 1-5, 8-10 (see the rejections of claims 2, 3, 5, 7, 8, 9, and 10 above, which address the limitations of claims 12, 13, 15, 17, 18, 19, and 20, respectively).  Doi teaches that the waveguide polarizer (2) may comprise a plurality of waveguide bends optically connected in series (see Figure 8), however Shi et al. and Doi do not teach the plurality of waveguide bends comprising a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees.  Goodwill et al. teaches that waveguide polarizers formed of a plurality of waveguides bends optically connected in series (see Figure 3) may comprise at least  a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees (see Figure 8) to produce a clean output of a desired polarization.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the waveguide polarizer with a plurality of waveguide bends optically connected in series and comprising a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees for the purpose of producing a clean output of a desired polarization mode.
Claims 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0192171 A1) in view of Doi (US 2009/0190876 A1); Goodwill et al. (US 2015/0277042 A1); Wolk et al. (Us 6,140,009); and Gardner et al. (US 6,905,904 B2).
Regarding claim 21; Shi et al. discloses an integrated waveguide optical polarizer (integrated on-chip polarizer; see the title) comprising: 
a planar substrate (PIC 250; see Figure 15; PICs, photonic integrated circuits, are formed on planar substrates; see paragraphs 1-3 and 83); and 
an integrated waveguide formed over the substrate (the optical waveguide includes waveguide sections 231, 232, 233, 234 formed over the substrate; optical waveguides of PICs are inherently integrated on the substrates of the PICs, as understood by one of ordinary skill in the art and as taught by Shi et al.; see paragraphs 2, 3, 62; the examiner notes that SOI wafers with optical waveguides conventionally include a silicon substrate, a silicon dioxide under cladding layer disposed on the substrate, a silicon layer disposed on the silicon dioxide cladding layer in which a waveguide core is formed, and a silicon dioxide over cladding layer disposed on the core, as understood by one of ordinary skill in the art), the optical waveguide having 
an input (the input of the optical waveguide is coupled to laser 210; see Figure 15 of Shi et al.) that defines an input direction of propagating light (see the arrow in waveguide section 231, which illustrates the input direction of propagating light) and 
an output (the output of the optical waveguide is coupled to photodetector 220; see Figure 15 of Shi et al.) that defines an output direction of propagating light that is opposite of the input direction of propagating light (the arrow in waveguide section 234 illustrates the output direction of propagating light), and having 
a polarizer (waveguide polarizer 200) conducting one polarization mode and attenuating the other polarization mode (see paragraphs 54-58 and 83).
Shi et al. does not disclose that:  
the integrated waveguide is birefringent and has a higher effective modal refractive index than the refractive index of the cladding material, such that the difference between the two refractive indices is less than 0.004; and 
the polarizer comprises a plurality of arc waveguides, each having a length of π/2 radians, and the arc waveguides are arranged such that: 
(i) each arc waveguide is characterized by a bending radius configured to facilitate radiation loss of a polarization mode having a larger mode-field dimension; 
(ii) the arc waveguides are optically connected in series to form an arc waveguide train; 
(iii) a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio; and 
(iv) at least one individual group of two or three adjacent waveguides in the arc waveguide train are arranged such that: 
(a) centers of the arc waveguides in each of the individual groups are located on a same side of the arc waveguide train; and 
(b) the centers of the arc waveguides in adjacent individual groups are located on the different sides of the arc waveguide train.  
Shi et al. states that waveguide polarizers (200) may be the waveguide polarizers (100) described by Shi et al. or may also be different waveguide polarizers (see paragraph 83).  
Doi discloses waveguide polarizers (see Figures 1, 7, and 8) that include an integrated waveguide polarizer (optical waveguide 2; see Figures 1, 7, and 8) wherein: 
the integrated waveguide (2) is birefringent (i.e. there is a spreading different between modes of orthogonal polarization components of the light propagating through the waveguide; see paragraphs 12 and 33) and has a higher effective modal refractive index than the refractive index of the cladding material (this is inherently true, wherein the waveguide core inherently has a higher refractive index than the waveguide cladding in order light to be guided or confined within the core by total internal reflection); and 
the polarizer comprises a plurality of arc waveguides (see Figure 8), each having a length, and the arc waveguides are arranged such that: 
(i) each arc waveguide is characterized by a bending radius configured to facilitate radiation loss of a polarization mode (TE in Figures 1, 7, and 8) having a larger mode-field dimension (see Figures 2 and 3 of Doi); 
(ii) the arc waveguides are optically connected in series to form an arc waveguide train (see Figure 8 of Doi); 
(iii) a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio (this is inherently true; see paragraph 53 of Doi); and 
(iv) at least one individual group of two or three adjacent waveguides in the arc waveguide train (see Figure 8) are arranged such that: 
(a) centers of the arc waveguides in each of the individual groups are located on a same side of the arc waveguide train (see Figure 8 of Doi, wherein the first group comprise curve 2D1 and the second group comprises curve 2D2); and 
(b) the centers of the arc waveguides in adjacent individual groups are located on the different sides of the arc waveguide train (see Figure 8 of Doi).  
Doi teaches that the waveguide polarizers are effective for various optical waveguide devices (see paragraph 59), and may be miniaturized (see paragraph 47).
Goodwill et al. further teaches that waveguide polarizers maybe comprises a series of bends (see Figure 3) for obtaining a clean output, wherein each bend has a length of π/2 radians (see Figure 3).
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use curved waveguide polarizers as taught by Doi, the curved waveguide polarizers having the features discussed above, as the integrated waveguide polarizers (200) of Shi et al. for the purpose of providing miniaturized waveguide polarizers known to be effective for waveguide devices to reduce the size of the resulting PIC, and to additionally include a plurality of arc waveguides each having a length of π/2 radians to produce a clean output as suggested by the teachings of Goodwill et al.
 	Wolk et al. teaches that optical waveguide typically include a core having a higher refractive index than the cladding, with a difference in refractive index desirably ranging from 0.002 to 0.5, wherein the performance of the waveguide is effected refractive index difference, which may be optimized for their intended use by one of ordinary skill in the art (see column 16, line 58, through column 17, line 14); and 
Gardner et al. teaches that the difference in refractive index between a core and clad of a planar optical waveguide typically ranges from 0.0005 to 0.5 (see column 4, lines 36-55).  Thus, it’s well established in the prior art that refractive index differences may conventionally fall within the range of 0.004 or less.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the integrated waveguide with refractive index difference of less than about 0.004 for the purpose of obtaining a desired optical output with the provision of a conventional refractive index difference value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 22; Doi teaches that the material of the waveguide polarizer is not limited (see paragraph 41).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the polarizer section and other components of photonic integrated circuit of Shi et al. from the same materials for the purpose of easily integrating the waveguide polarizer sections (200) as taught by Doi, with the waveguide sections (231, 232, 233, 234) of Shi et al.
Regarding claim 23; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC (250 of Shi et al.) including waveguide polarizers (200) on the same substrate from the same materials for the purpose of providing a compact substrate of integrated optical waveguide sections, thereby fabricating the optical waveguide and the polarizer monolithically on the substrate of the PIC, since monolithic formation is a known alternatives fabrication process in the prior art and one of ordinary skill could have form the monolithic waveguide sections by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claim 25; Shi et al. teaches that a pair of trenches (shields 188, which may be in the form of trenches in the cladding layers; see paragraph 78 and Figure 14) may be formed along both sides of an integrated waveguide optical polarizer (100) and configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit (see paragraph 78).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a pair of trenches formed along the both sides of the integrated waveguide optical polarizer (200; see Figure 15 of Shi et al.), the pair of trenches configured to deflect light radiated from the integrated waveguides away from the integrated circuit plane to prevent stray light from coupling into the integrated circuit.  
Regarding claim 26; Goodwill et al. teaches that arc waveguide train may comprises more than five of the arc waveguides of π/2 radian length (see Figure 3).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the arc waveguide train with more than five arc waveguides of π/2 radian length for the purpose of obtaining a clean output.
Regarding claim 27; Shi et al. teaches that PICs may be formed of silicon-on-insulator chips (see paragraphs 2, 62, 69, and 81) including a silicon wafer, silicon cores, and silicon dioxide cladding.  Additionally silicon nitride is known to be used to form optical waveguides in the art.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the PIC 250 of Shi et al., wherein the substrate is a silicon wafer, and the optical waveguide comprises a silicon nitride waveguide core and a silicon oxide waveguide cladding, since these materials are well-known in the art and are commonly used to form optical waveguides of photonic integrated circuits, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	  Regarding claim 28; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the silicon nitride waveguide core with any thickness necessary to support a desired mode(s) of light and to obtain a desired optical transmission, including an ultrathin core having a thickness of less than 50nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Regarding claim 29; Shi et al. does not specifically state that the optical waveguide comprises a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50.  The examiner takes Official notice that the optical waveguides of photonic integrated are routinely fabricated with rectangular cross-sections, and that the aspect-ration of the waveguides are selected such that the waveguides can propagate light of desired modes.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical waveguide with a waveguide core having a rectangular cross-section with any desired aspect-ratio, including an aspect-ratio greater than 50, for the purpose of supporting a desired modal propagation therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 30; Doi teaches that only one of TE or TM polarization modes is propagated through the curved portion (2B) of the waveguide polarizer (2) and the other mode is radiated out of the waveguide (see paragraphs 33), and that the TE mode may be propagated through the polarizer and the TM mode radiated out (see paragraph 48).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the integrated polarizer waveguide such that it is configured to support a TE polarization mode, and is not configured to support a TM polarization mode. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874